Exhibit 10.23

Silicon Valley Bank

Amendment to

Receivables Purchase Agreement

 

Sellers:    ZTI Merger Subsidiary III, Inc.    (formerly known as Zhone
Technologies, Inc.)    Zhone Technologies, Inc.    (formerly known as Tellium,
Inc.) Address:    7001 Oakport St.    Oakland, California 94621 Effective Date:
   as of February 21, 2007

THIS AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, with an effective date of
February 21, 2007, is entered into between Silicon Valley Bank (“Silicon”) and
the sellers named above (jointly and severally, “Seller”), effective as of the
first date written above.

The Parties agree to amend the Non-Recourse Receivables Purchase Agreement
between them, dated as of March 15, 2005, as amended from time to time (the
“Purchase Agreement”), as follows, effective as of the date hereof. (Capitalized
terms used but not defined in this Amendment, shall have the meanings set forth
in the Purchase Agreement.)

1. Extension. The portion of Section 2.1 of the Purchase Agreement, which
presently reads as follows:

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding the “Receivables Purchase Sublimit” (as
defined in the Loan Agreement), or (ii) purchase any Receivables under this
Agreement after February 21, 2007.”

is hereby amended to read as follows:

“In any event, Buyer will not (i) purchase any Receivables in excess of an
aggregate outstanding amount exceeding the “Receivables Purchase Sublimit” (as
defined in the Loan Agreement), or (ii) purchase any Receivables under this
Agreement after February 20, 2008.”



--------------------------------------------------------------------------------

2. Limitation of Amendments.

A. The amendments set forth herein are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any document or agreement relating to the Purchase Agreement
(individually a “Loan Document” and collectively the “Loan Documents”), or
(b) otherwise prejudice any right or remedy which Silicon may now have or may
have in the future under or in connection with any Loan Document.

B. This Amendment shall be construed in connection with and as part of Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

3. Representations and Warranties. To induce Silicon to enter into this
Amendment, Seller hereby represents and warrants to Silicon as follows:

A. Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no default or Event of Default has
occurred and is continuing;

B. Seller has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Purchase Agreement, as amended by this
Amendment;

C. The organizational documents of Seller delivered to Silicon in connection
with the original execution of the Purchase Agreement remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

D. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, have been duly authorized;

E. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Seller, (b) any contractual restriction with a Person binding on
Seller, (c) any order, judgment or decree of any court or other governmental or
public body or authority, or subdivision thereof, binding on Seller, or (d) the
organizational documents of Seller;

F. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Seller, except as already has been obtained or made; and

G. This Amendment has been duly executed and delivered by Seller and is the
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited under law by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

2



--------------------------------------------------------------------------------

4. Other General Provisions. This Amendment, the Purchase Agreement, any prior
written amendments thereto signed by Silicon and the Seller, and the other
written documents and agreements between Silicon and the Seller set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Silicon of this Amendment by each party hereto; and
(b) Seller’s payment of the fee set forth herein plus all expenses of Silicon
incurred in connection herewith and as otherwise payable under the Loan
Agreement or the Purchase Agreement.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Seller:   Silicon: ZHONE TECHNOLOGIES, INC.   SILICON VALLEY BANK By  

/s/ Morteza Ejabat

  By  

/s/ Rick Freeman

  President or Vice President   Title  

Relationship Manager

Date signed:  

March 6, 2007

    Seller: ZTI MERGER SUBSIDIARY III, INC. By  

/s/ Morteza Ejabat

President or Vice President

          Date signed:  

March 6, 2007

   

[Signature Page to Amendment to Receivables Purchase Agreement]



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned acknowledges that its consent to the foregoing Amendment
is not required, but the undersigned nevertheless does hereby consent to the
foregoing Amendment and to the documents and agreements referred to therein and
to all future modifications and amendments thereto, and any termination thereof,
and to any and all other present and future documents and agreements between or
among the foregoing parties. Nothing herein shall in any way limit any of the
terms or provisions of the Continuing Guaranty of the undersigned or any other
documents executed by the undersigned, all of which are hereby ratified and
affirmed.

 

Paradyne Corporation       Paradyne Networks, Inc. By  

/s/ Kirk Misaka

    By  

/s/ Kirk Misaka

Name  

Kirk Misaka

    Name  

Kirk Misaka

Title  

Chief Financial Officer

    Title  

Chief Financial Officer

Premisys Communications, Inc.     Vpacket Communications, Inc. By  

/s/ Kirk Misaka

    By  

/s/ Kirk Misaka

Name  

Kirk Misaka

    Name  

Kirk Misaka

Title  

Chief Financial Officer

    Title  

Chief Financial Officer

Xybridge Technologies, Inc.     Zhone Technologies International, Inc. By  

/s/ Kirk Misaka

    By  

/s/ Kirk Misaka

Name  

Kirk Misaka

    Name  

Kirk Misaka

Title  

Chief Financial Officer

    Title  

Chief Financial Officer

Date signed:  March 6, 2007        